Citation Nr: 1742205	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  07-31 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for a urinary disorder/hematuria.

2.  Entitlement to service connection for a genitourinary disorder, to include prostatitis,  recurrent urinary tract infections, and/or any disability manifesting in increased urinary frequency and/or hematuria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 1998

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for entitlement to service connection for "prostatitis to include urinary tract infections."

The Veteran presented testimony at a formal hearing held before a Decision Review Officer in May 2015.  A transcript is of record.

On his November 2010 application for VA benefits, the Veteran claimed entitlement to service connection for prostatitis, and explained that his in-service symptoms had been previously thought to be manifestations of a urinary tract infection.  The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  The Veteran's claims file contains evidence demonstrating various diagnoses pertaining to his genitourinary symptoms.  Although the Veteran identified a specific disorder when raising his claim for service connection, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition, but rather, sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).   In light of the Court's decisions in Clemons and Brokowski, the Board has recharacterized the relevant issue on appeal as entitlement to service connection for a genitourinary disability, to include prostatitis,  recurrent urinary tract infections, and/or any disability manifesting in increased urinary frequency and/or hematuria.  This will provide the most favorable review of the claim in keeping with the Court's holdings.  As service connection for erectile dysfunction was previously awarded, it will not be considered among the genitourinary disabilities for which the Veteran is currently seeking service connection.    

Although the RO did not acknowledge a prior decision in which service connection for urinary problems was denied, the Board has added the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for urinary problems to the list of issues above.  The same evidence considered in that determination will again be considered in determining whether a current genitourinary disorder is etiologically related to the urinary symptoms noted in the Veteran's service treatment records, and thus, it must be determined whether reopening the prior claim is warranted.  Although the RO has not yet addressed this question, as the Board finds that reopening the claim is warranted, the Veteran will suffer no prejudice as a result of the Board's considering the matter in the first instance.    

In March 2017, the issue of entitlement to service connection for a genitourinary disorder, previously characterized as prostatitis and urinary tract infections, was remanded by the Board.  It has since been returned for appellate review.

The issue of entitlement to service connection for a genitourinary disorder, to include prostatitis,  recurrent urinary tract infections, and/or any disability manifesting in increased urinary frequency and/or hematuria is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied the Veteran's claim for entitlement to service for a urinary problem, to include blood in urine; the Veteran did not submit a Notice of Disagreement (NOD) and new and material evidence was not received within the relevant appeal period.

2.  Evidence associated with the claims file since the November 2004 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a urinary disorder.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision, in which the RO denied the Veteran's claim of entitlement to service connection for a urinary disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) (currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)).

2.  As evidence pertinent to the claim of entitlement to service connection for a urinary disorder received since the November 2004 decision is new and material, the criteria for reopening the claim for service connection for a urinary disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran seeks to establish service connection for a genitourinary disorder which he asserts arose during his active military service.  In a November 2004 decision, the RO denied the Veteran's claim for service connection for urinary problems.  The Veteran did not submit an NOD and new and material evidence was not received within the relevant appeal period.  Therefore, the November 2004 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) (currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)).

The evidence of record for the November 2004 decision consisted of service personnel and service treatment records, and medical evidence from the Moncrief Army Community Hospital.  The RO denied the claim based on a finding that there was no diagnosis of a disability associated with noted symptoms of blood in the urine, and thus there was no disability to which service connection could attach.

Evidence associated with the record since the November 2004 decision includes medical treatment and examination records identifying diagnoses of chronic prostatitis, prostate hypertrophy, urethral stricture, and recurrent urinary tract infections (UTIs).  As noted above, the credibility of the evidence is presumed.  Therefore such evidence is found to be new and material, and reopening the claim for service connection for a urinary disorder is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a urinary disorder is reopened.


REMAND

While the Board regrets any additional delay, further development is found necessary prior to adjudication of the issue of entitlement to service connection for a genitourinary disability.

The Veteran has been provided with VA examination and medical opinions pertaining to this claim, with a VA examination conducted in April 2012 and addendum medical etiological opinions provided in July 2012, and April and May 2017.  

The July 2012 VA examiner opined that it was less likely than not that the Veteran's current symptoms involving the lower urinary tract could be definitively connected to his complaints in the military.  He reasoned that since the September 1997 treatment records noting blood in the Veteran's urine, it was not until June 2010 that the medical records show that the Veteran was treated for chronic prostatitis and was noted to have increased urinary frequency.  He opined that the 13 year gap between such in-service complaints and post-service diagnosis made it less likely that the two were related.  He further stated that the complaints noted in 1997 do not definitely match typical chronic prostatitis/prostatism-type symptoms, but did not supply a rationale for such conclusion. 

The Veteran was provided with an addendum opinion in April 2017, where the physician stated that he could find no definitive evidence that the Veteran's prostate condition began nor was in any way related to active duty, because the prostate was noted as normal at the discharge evaluation and was also noted to be small on cystoscopy.  He provided an additional addendum opinion in May 2017, in which he noted review of the Veteran's service treatment records and acknowledged multiple complaints of UTIs and treatment for hematuria shortly before separation from service.  The physician stated that the UTIs and hematuria, which he opined was most likely a sequela of the reported UTI, were treated and resolved with no sequela.  He again opined that the Veteran's current chronic prostatitis was less likely than not secondary to the Veteran's UTIs and hematuria noted on active duty and less likely than not arose during or were otherwise etiologically related to the period of active service.  He highlighted a January 2011 record noting "?prostatism" and stated that this was the first mention of any event even possibly involving the prostate since the Veteran's discharge nearly 13 years earlier. 

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons set forth below, the Board finds that an adequate opinion has not yet been afforded the Veteran in this case.
  
Although both the VA examiner who provided the July 2012 addendum opinion and the physician who provided the April and May 2017 addendum opinions indicated that an approximately 13 year gap existed between the Veteran's documented in-service genitourinary symptoms and his post-service assessment of chronic prostatism/prostatitis, there are a number of treatment records from prior to 2010 documenting the Veteran's genitourinary complaints.  An April 2001 VA telephone consult note indicated that the Veteran requested a refill for Septra, for which he had not had a prescription in more than a year for treatment of a UTI.  A September 2002 private treatment record indicated that the Veteran was seen for a possible UTI of 6 month duration, with complaints of dysuria and black urine the day prior.  A September 2003 Army community hospital record documented the reason for visit as "prostate problems," and indicated that the Veteran complained of increased urinary frequency.  VA and private treatment records from 2007 additionally noted increased urinary frequency and indicate assessment of and treatment for chronic prostatitis.  April 2010 and June 2010 treatment records note increased urinary frequency for 6 months and assessed chronic prostatitis.  The June 2010 private treatment record also indicated that the Veteran's recent E. Coli UTI had resolved a few weeks prior.  Given these records, the VA examiner's/physicians' statements that a supposed 13-year gap exists between the Veteran's service and his post-service treatment for genitourinary disorders are inaccurate, and their conclusions relying upon such incorrect information therefore lack probative value and are inadequate for adjudicatory purposes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).     

As an additional matter, although a number of genitourinary conditions were identified by physicians during the relevant appeal period, VA etiological opinions have only been provided pertaining to the etiology of prostatitis.  On remand, a supplemental VA medical opinion should be sought which considers all of the relevant evidence of record and considers whether any of the Veteran's genitourinary disabilities are etiologically related to his in-service symptoms of hematuria and recurrent UTIs.

As the appeal is being remanded for further development, the AOJ should take action to ensure updated VA treatment records are associated with the file.  The Veteran should also be given the chance to identify any updated private treatment records not yet associated with his claims file which he would like VA to obtain.  

Accordingly, the claim is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records, including those from July 2015 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to his genitourinary disorders (other than ED, which has already been awarded service connection), including any record of private treatment with Dr. Morrow since April 2012, which he would like VA to obtain.  After securing any necessary written authorization from the Veteran, request the private records identified and associate them with the claims file.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow him the opportunity to obtain the records.  

3.  After completing the above and associating all responsive records with the claims file, refer the claims file to a suitable medical professional ("reviewer") who has not yet provided an opinion on this matter for a supplemental opinion on the nature and etiology of the Veteran's genitourinary disorder(s). The reviewer must be given full access to the Veteran's complete VA claims file, including a copy of this remand, and the Veteran's electronic records for review; the reviewer must specifically note on the report whether these were reviewed in connection with providing this supplemental medical opinion.  

If, after review of the file, it is determined that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should then address the following:

A.  Provide a diagnosis for any genitourinary disorder (other than ED) present at any time during the relevant appeal period (November 2010 to present), to include any resulting in increased urinary frequency and/or hematuria.

The reviewer's attention is directed to the VA examination report and a private Decision Based Questionnaire from April 2012 noting diagnoses of chronic prostatitis, recurrent/multiple UTIs, urethral stricture, and prostate hypertrophy, and acknowledging complaints of hematuria.  

B.  For any diagnosis identified above, please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during or is otherwise etiologically related to the Veteran's active military service.  

In offering this opinion, the reviewer should discuss the significance of the Veteran's service treatment records documenting his complaints of right flank pain on and off for one month with odd-smelling urine (June 1994), blood in the urine for two weeks which he associated with back pain and symptom of hematuria (September 1997), and left sided flank discomfort for 3-4 weeks with symptoms of gross hematuria and bad smelling urine, with the examiner noting staph epi (September 1997).    

The reviewer's attention is also directed to various post-service treatment records documenting potential genitourinary complaints/conditions as early as April 2001 (a VA telephone consult note indicating the Veteran was requesting a refill of Septra, for which he stated that he had a prescription more than one year prior for UTIs).   

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.  

The reviewer must include in the medical report the rationale for any opinion expressed, along with citation to specific evidence in the claims file and relevant medical treatise evidence as necessary.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the reviewer (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Thereafter, review the requested medical opinion to ensure responsiveness to and compliance with the directives of this remand; implement corrective procedures as needed.  

5.  Thereafter, complete any further development deemed necessary in light of the expanded record then readjudicate the Veteran's claim of entitlement to service connection for a genitourinary disorder, to include prostatitis, recurrent urinary tract infections, and/or any disability manifesting in increased urinary frequency and/or hematuria.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


